Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figure 8-21 are objected to because “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings”; “Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”; and “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bedard USP 7,137,998 and in further view of Bennett WO 2018/031247.

Regarding claim 1, Bedard teaches a prosthesis system comprising: 
A prosthesis (14) with sensors (20) located on both the prosthesis leg and healthy leg and the prosthesis is actuated (servomotor) (column 3 lines 4-16).  The control system (100) combined with sensors (20) with actuation mechanism (16) as seen in figures 1-2.
Bedard teaches the use of a knee sleeve [0087].  
Bedard teaches measuring various motion characteristics [0090].

(19) Software residing on a controller (40) contains all the algorithms enabling the control system (100) to provide the required signals allowing to control the actuating mechanism (16).” (column 3 lines 54-67).
 	Bedard fails to explicitly indicate a knee sleeve and ankle sleeve with sensors on the healthy leg (though does teach a plurality of sensors and a knee sleeve).  
 	Bennet teaches a knee sleeve (604) comprising at least one sensor (604A and 604B, see paragraph [0046] lines 1-2) and configured to be worn on a healthy leg (see figure 6C) and an ankle sleeve (674) comprising at least one sensor (676) and configured to be worn on a healthy ankle.
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a knee and ankle sleeve to hold the sensors of Bedard onto the healthy leg as taught by Bennett, as to secure them in a comfortable manner.  
 	






 	The Examiner would like to point out other relevant art in the area of human gait analysis: (patent numbers available of references cited page)- McGregor, Evans, Kazerooni, Goldfarb, and Yasui.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.